DETAILED ACTION
	Claims 24 and 32-43 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The following continuity data is acknowledged in the instant application file:
CONTINUING DATA
This application is a DIV of 16/689,706 11/20/2019 PAT 10913740
16/689,706 is a DIV of 16/215,194 12/10/2018 PAT 10526330
16/215,194 is a DIV of 16/038,424 07/18/2018 PAT 10183942
16/038,424 is a DIV of 15/341,226 11/02/2016 PAT 10100049
15/341,226 has PRO 62/250,113 11/03/2015

Information Disclosure Statement
	The Information Disclosure Statement filed on January 5, 2021 has been considered by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to a process of making a compound that is claimed in USPN 10,100,049, which is part of the continuity tree for the instant application.  As the compound has been allowed and the method of making has not been previously patented, the instant claims are prima facie allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 24 and 32-43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626